Citation Nr: 1003182	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2009, the Board remanded the Veteran's claims for 
additional development.


FINDING OF FACT

The Veteran does not have hypertension that is attributable 
to his active military service or to service-connected 
disability.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service; hypertension is not the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a January 2005 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in April 2006, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Crownpoint VA Medical Center (VAMC), Hoehn Medical Group, a 
Dr. S., and a Dr. D. as treatment providers.  Available 
records from those treatment providers were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in August 2009 and September 2009 the Veteran 
was afforded VA examinations, the reports of which are of 
record.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are sufficient as they are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  They consider the statements of the Veteran, and 
provide a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

In a November 2004 statement, the Veteran contends that his 
hypertension is secondary to his diabetes mellitus.  In July 
2005, the Veteran was awarded service connection for diabetes 
mellitus.  Thus, the Veteran contends that service connection 
is warranted for hypertension secondary to service-connected 
diabetes mellitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran did 
not receive treatment for or a diagnosis of hypertension in 
service.  The Veteran's December 1965 pre-induction 
examination report indicates a blood pressure reading of 
110/76.  The Veteran's June 1967 entrance examination report 
indicates a blood pressure reading of 128/70.  Finally, the 
Veteran's April 1969 separation examination report indicates 
a blood pressure reading of 130/70.

A review of the Veteran's post-service medical treatment 
records reveals frequent blood pressure testing and treatment 
for hypertension.  The earliest evidence of record of 
hypertension is in March 2005 treatment records from the 
Crownpoint VAMC that indicate blood pressure readings of 
135/83, 136/79, and 150/102 and a diagnosis of hypertension.

In April 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examination report indicates 
that the Veteran's blood pressure readings were 140/80, 
140/80, and 140/80.  The examiner diagnosed the Veteran with 
hypertension and opined that the Veteran's hypertension was 
not related to his diabetes mellitus.  The examiner did not 
explain his conclusion and did not address whether the 
Veteran's diabetes mellitus had aggravated the Veteran's 
hypertension.

In December 2007, the Veteran was again afforded a VA 
examination in connection with this claim.  At the 
examination, the Veteran reported that he had a history of 
hypertension over the prior 25 years and a history of 
diabetes mellitus over the prior 15 years.  The examination 
report indicates that the Veteran's blood pressure readings 
were 149/99, 153/103, 149/97, and 142/100.  The examiner 
diagnosed the Veteran with hypertension and opined that the 
Veteran's hypertension was not related to his diabetes 
mellitus because the hypertension was diagnosed many years 
before the diabetes mellitus.  The examiner did not address 
whether the Veteran's service-connected diabetes had 
aggravated the Veteran's hypertension.

In August 2009, pursuant to the Board's June 2009 remand 
instructions, the Veteran was afforded another VA 
examination.  At the examination, the Veteran reported that 
he was diagnosed with hypertension in 1985.  The examination 
report indicates that the Veteran's blood pressure readings 
were 	128/78, 128/78, and 128/78.  The examiner diagnosed 
the Veteran with hypertension and opined that:

[Hypertension] is not related to the 
Veteran's active military service.  In 
his service medical records, his entrance 
physical exam, induction physical exam 
and exiting physical exam all have a 
normal blood pressure recorded.  It is 
not caused by a service-connected 
disability which would be diabetes 
mellitus type 2 as [hypertension] was 
diagnosed at least 15 years prior to the 
diagnosis of diabetes mellitus.

In September 2009, the August 2009 examiner provided an 
addendum.  The examiner stated that:  

In addition to the previous compensation 
and pension opinion, the hypertension was 
not made chronically worse by the 
service-connected disability of diabetes 
mellitus.  The Veteran has no 
complication of hypertension.  He is 
under control with three medications that 
he has been taking for at least ten 
years.  He has normal renal function.  He 
has no history of a myocardial infarction 
or cerebrovascular accident.  None of his 
service-connected disabilities have [sic] 
made his hypertension chronically worse.

The Board finds that the 2009 examiner provided well-reasoned 
opinions, supported by the evidence of record, in which she 
did not attribute hypertension to the Veteran's period of 
active military service, attribute hypertension to the 
Veteran's service-connected diabetes mellitus or other 
service-connected disability, or find that hypertension had 
been aggravated by the Veteran's service-connected diabetes 
mellitus.  Thus, without competent medical evidence 
attributing the Veteran's hypertension to his active military 
service or a service-connected disability, service connection 
is not warranted.  See 38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hypertension is the result of his service-
connected diabetes mellitus, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
the claim.  The Board relies on the examiner's opinions as 
they are based on a review of the evidence and the Veteran's 
assertions and because of her expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


